Citation Nr: 0908734	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  03-28 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had over 12 years of active 
service including from January 1977 to May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2005, the 
Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The appellant is not shown to have been a radiation-
exposed Veteran for VA compensation purposes.

3.  The evidence of record does not show that prostate cancer 
was incurred as a result of any established event, injury, or 
disease during active service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor may service incurrence be presumed.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in November 2002 and September 
2006.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided the September 2006 letter to 
the Veteran.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  In a December 
2003 report, the service department records maintenance 
office noted the Veteran's available records included no 
evidence of radiation exposure.  In correspondence dated in 
July 2007 the Defense Threat Reduction Agency (DTRA) reported 
the available Enewetak cleanup records had been reviewed and 
that no entries pertaining to the Veteran were found.  In a 
September 2008 statement the chief of the U.S. Army Dosimetry 
Center noted that a search of their files revealed no record 
of exposure to ionizing radiation for the Veteran.  Although 
the Veteran's reports of service on Enewetak atoll in 1979 is 
credible, there is no medical or scientific evidence of any 
actual ionizing radiation exposure as a result of that 
service to warrant a request for a dose estimate from VA's 
Under Secretary for Health under the provisions of 38 C.F.R. 
§ 3.311(a)(2) (2008).  In the absence of any evidence of 
actual exposure, the Board finds that further attempts to 
obtain additional evidence would be futile.  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

Service connection can be granted for certain diseases 
specific to radiation-exposed Veterans, but not including 
prostate cancer, if manifest in a Veteran who participated in 
a radiation-risk activity.  The term radiation-exposed 
Veteran means either a Veteran who while serving on active 
duty, or an individual who while a member of a reserve 
component of the Armed Forces during a period of active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  The term radiation-risk activity 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device and service as a 
member of the garrison or maintenance forces on Eniwetok 
during specified periods of time from June 1951 to April 
1959.  These presumptions are rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

VA regulation also provide that for claims based upon 
exposure to ionizing radiation involving an established 
radiogenic disease, including prostate cancer, when it is 
contended that the disease is a result of exposure to 
ionizing radiation in service an assessment will be made as 
to the size and nature of the radiation dose or doses.  
38 C.F.R. § 3.311(a), (b) (2008).  In claims based upon 
participation in atmospheric nuclear testing, dose data will 
in all cases be requested from the appropriate office of the 
Department of Defense and in all other claims involving 
radiation exposure a request will be made for any available 
records concerning the Veteran's exposure to radiation.  All 
such records will be forwarded to the Under Secretary for 
Health who will be responsible for preparation of a dose 
estimate, to the extent feasible, based upon available 
methodologies  38 C.F.R. § 3.311(a)(2).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, the Veteran contends that he was exposed to 
radiation as a result of service in the Marshall Islands in 
1979.  He stated that he served there for approximately six 
months with a joint task force involving Troop 2, 17th 
Calvary from Fort Campbell, Kentucky.  He reported he had 
delivered paperwork to various islands in the area and helped 
clean up debris from nuclear weapons test sites.  He stated a 
radiation badge was taken from him when he left the area.  He 
also testified that he first received treatment for prostate 
cancer in 1996.  Private medical records show he underwent a 
radical perineal prostatectomy in October 2002.

Service medical records show the Veteran was treated for 
minor throat and back problems at an "Enewetak" clinic in 
April and May 1979.  The available service records indicate 
he served as a unit clerk with Troop 2, 17th Calvary from 
July 1977 to November 1979.  The available service treatment 
and personnel records include no evidence of radiation 
exposure during active service.  

Public records show the service department was involved in a 
radiation clean up operation at "Enewetak" beginning in 
1977.  Reports, however, from the service department records 
maintenance office dated in December 2003, from the DTRA 
dated in July 2007, and from the U.S. Army Dosimetry Center 
dated in September 2008 noted that a search of files revealed 
no record of exposure to ionizing radiation for the Veteran.

Based upon the evidence of record, the Board finds that the 
appellant is not shown to have been a radiation-exposed 
Veteran for VA compensation purposes and that his prostate 
cancer was not incurred as a result of any established event, 
injury, or disease during active service.  While he is shown 
to have served on "Enewetak" in 1979 in an area previously 
involved in the atmospheric testing of nuclear weapons, the 
appropriate service department offices have reported that 
there is no evidence of his having been exposed to any 
ionizing radiation.  The evidence also reveals that his 
prostate cancer was first manifest many years after service 
and there is no probative evidence indicating the Veteran was 
actually exposed to ionizing radiation.  There is no medical 
evidence indicating that his prostate cancer developed as a 
result of ionizing radiation exposure.

While the Veteran may sincerely believe that his prostate 
cancer developed as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.
ORDER

Entitlement to service connection for prostate cancer as a 
result of radiation exposure is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


